Per Curiam.
This is an appeal from a,n order refusing to vacate a judgment entered against the appellant upon his default.
The record shows that May 20, 1910, judgment was entered in the action by default. The case was at the time regularly upon the calendar for trial. Upon *520application of the defendant, the appellant herein, that judgment was vacated June 18, 1910, and it was directed that the case stand upon the calendar for trial. October 27, 1910, the case being regularly upon the calendar by said order, there being no appearance on the part of the defendant, judgment was ordered upon proof submitted by plaintiff in his favor against the defendant. At the request of attorneys claiming to represent the defendant, the entry of judgment was postponed for two weeks, when no further appearance having been made by defendant, judgment was entered in the case for the second time. Executions were issued upon the judgment, and under a second execution issued January 24, 1911, the sheriff collected the amount of the judgment. Two weeks thereafter the order appealed from was made, denying defendant’s application to vacate the judgment. No substantial excuse is made for the repeated failures of the defendant to defend in the action. The motion to vacate the judgment is properly denied. Affirmed.